DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 14, 2021 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 14, 2021 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  The IDS was considered.  A signed copy of form 1449 is enclosed herewith.
Response to Amendment
The amendments to the claims filed on September 15, 2021 have been fully considered.  The amendments are sufficient to overcome the outstanding rejections which are withdrawn.
The claim amendments have necessitated a new ground of rejection below Section 6.	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242, ITS, 261, 270 (1918) which postured the question:  is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied, in re Wands, 858 F.2d 731, 737, 8USPQ2s 1400, 1404 (Fed. Cir. 1988).  MPEP 2184. 01(a) slates “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  The factors are applied below to the instant claims.
The breadth of the claims and nature of invention 


The state of the prior art, level of ordinary skill, level of predictability, amount of guidance provided
Crystalline form D of Bardoxolone methyl is not known in the state of the art.  The state of the art does not provide any guidance or direction on how to prepare the crystalline form D of Bardoxolone methyl.

The instant specification provides a method of preparing crystalline form D of Bardoxolone methyl.  However, the disclosure does not provide any guidance or direction on how to convert this form to crystalline form A.  The disclosure only provides the method of preparing crystalline form A via another process (reference example A). 

Thus, the process in the claim is nascent and must be supported by specific disclosure.

The quantity of experimentation needed to make or use the invention
In the absence of working examples/direction, enablement rests on the existence of an
art recognized predictable correlation.  In this situation, there is no art recognized correlation that allows the skilled artisan to prepare crystalline form A from crystalline from D, since the latter form is not even known in the state of the art.  The quantity of experimentation needed is to first prepare crystalline form D in order to convert is to crystalline form A.  This is not possible since the form is now known in the art.  For this reason, it is determined that the claim is not enabled.


Claim 26 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The claim is directed to a process of preparing solid state forms of Bardoxolone methyl comprising preparing crystalline form D of Bardoxolone methyl and converting it to crystalline form A of Bardoxolone methyl.  The specification provides a method of preparing crystalline form D of Bardoxolone methyl.  However, the disclosure does not provide any guidance or direction on how to convert this form to crystalline form A.  The disclosure only provides the method of preparing crystalline form A via another process (reference example A).  Thus, the skilled artisan would not be apprised that the inventor(s) had possession of this method, which is newly presented in this claim.  Moreover, the claim recites new matter which was not disclosed in the original specification.  It is noted that the originally filed claims disclose a general process of preparing other solid forms of Bardoxolone methyl comprising preparing a solid form of Bardoxolone methyl C or D.  However, this general disclosure does not support the specific method of preparing crystalline form D of Bardoxolone methyl and converting it to crystalline form A of Bardoxolone methyl. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626